November 21, 2019



                                                                     Supreme Court

                                                                     No. 2018-20-C.A.
                                                                     (K1/14-160A)


                        State                     :

                         v.                       :

                Stephen Mulcahey.                 :




                    NOTICE: This opinion is subject to formal revision before
                    publication in the Rhode Island Reporter. Readers are requested to
                    notify the Opinion Analyst, Supreme Court of Rhode Island,
                    250 Benefit Street, Providence, Rhode Island 02903, at (401) 222-
                    3258 of any typographical or other formal errors in order that
                    corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2018-20-C.A.
                                                                    (K1/14-160A)


                     State                      :

                       v.                       :

              Stephen Mulcahey.                 :


                Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

         Justice Goldberg, for the Court. This case came before the Supreme Court for oral

argument on October 3, 2019, on appeal by the defendant, Stephen Mulcahey, from a judgment

of conviction, following a jury trial, for first-degree sexual assault in violation of G.L. 1956

§ 11-37-2. Before this Court, the defendant argues that the Superior Court erred in admitting

evidence of text messages allegedly sent by the defendant to the complainant because, he argues,

the text messages were not properly authenticated under Rule 901 of the Rhode Island Rules of

Evidence. For the reasons set forth in this opinion, we affirm the judgment of the Superior

Court.

                                          Facts and Travel

         In October 2013, Victoria,1 the complainant, a seventeen-year-old high school senior,

was residing with her maternal aunt, Cristee McCormick (McCormick), in an apartment in

Coventry, Rhode Island. The defendant, who was McCormick’s boyfriend, also lived at the

apartment for an unspecified period after McCormick obtained custody of Victoria. At trial, the

complainant described defendant as kind of “like a father figure,” who would help her with her


1
    We refer to the complainant in this case by a pseudonym.
                                                  -1-
schoolwork and provide transportation when needed. However, Victoria testified, defendant

sometimes made her feel uncomfortable: “Well, if he would give me a ride somewhere and when

I would be like waiting in the car or something and we would go to a restaurant or something, he

would like sit next to me and put his hand on my leg or something.”

       On October 27, 2013, after spending the evening at a movie theater with her grandfather,

Victoria returned to McCormick’s apartment to eat Chinese food and watch a scary movie with

McCormick, defendant, and defendant’s brother. Victoria sat on the couch and covered herself

with a comforter blanket. The defendant sat between Victoria and McCormick, and defendant’s

brother was seated on a chair.

       According to Victoria, just before the movie was about to begin, defendant pulled the

blanket over her head. Victoria tried to move the comforter out of the way, “but then things

happened.” The defendant started to rub Victoria’s back, which made her feel “uncomfortable

and a little bit nervous[.]” Victoria testified that she “thought that [defendant] thought that [she]

was [McCormick] so [she] tried to move around so that he would know that it was [her].” Then

defendant “started to rub [her] butt[,]” and, again, she tried to move around more to indicate to

defendant that she was not McCormick. The defendant, however, proceeded to rub Victoria’s

belly under her clothes, and he touched her vagina.

       At that point, when McCormick walked to the bathroom and then to the kitchen to smoke

a cigarette, defendant whispered in Victoria’s ear that he wanted to “kiss [her] down there[,]”

and “taste [her] down there and lick [her].” The defendant then put his hand inside her vagina.

When she tried to pull defendant’s hand out by grabbing his arm, he “put it in harder[,]” which

“really hurt and it made [Victoria] very afraid.” Victoria estimated that the assault lasted for

about thirty minutes. When the movie ended, Victoria went next door to her grandmother’s

apartment to shower, and she noticed that she was bleeding from her vagina.
                                                -2-
        Within hours of the assault, at 12:30 a.m., Victoria received the following four text

messages from defendant:

               “Hope I didn’t do anything to upset you good night sleep well”
               “Did I upset you”
               “Good night sleep well you are a beautiful person”
               “Can’t stop thinking about you”

At 7:37 a.m., Victoria received the following text message from defendant: “Good morning hope

you have a great day[.]” And, at 11:19 a.m., Victoria received the following text message from

defendant: “Are you still sleeping[?]” After the last text message, Victoria took a screenshot of

her phone depicting the six text messages from defendant, but she did not respond to any of

them.

        The next day, while driving to a therapy appointment, Victoria told McCormick about the

assault. She also told her therapist, Eric McKnight, who immediately reported the assault to the

Coventry police. Later that day, Victoria and McCormick went to the Coventry police station to

report the assault. A Coventry police officer advised Victoria to go to the hospital. But, at the

hospital, she testified, she was afraid to undergo an examination and “felt very scared to do that”

and was “freaking out.” According to Victoria, the doctors “said that they weren’t going to do

anything because they didn’t want to make [her] more scared.”

        On October 31, 2013, Victoria met with Detective Jason Burlingame (Det. Burlingame),

the Coventry police officer who had been assigned to the investigation. Victoria told Det.

Burlingame about the text messages she received from defendant and showed him the screenshot

of her phone. Detective Burlingame testified that he interviewed defendant and that, when he

showed defendant the screenshot of the text messages, defendant stated that he had sent them.

        On March 4, 2014, defendant was charged by criminal indictment with one count of first-

degree sexual assault, in violation of § 11-37-2. The defendant filed a pretrial motion in limine

                                               -3-
to suppress evidence of the text messages, arguing that the state would not be able to meet its

burden to properly authenticate the evidence in accordance with Rule 901 through the testimony

of Victoria alone. The state, however, argued that Victoria’s testimony about her history of

texting defendant was sufficient to properly authenticate the text message evidence.

         After hearing arguments from both parties, the trial justice, citing to federal caselaw, laid

out the following six factors for the court to consider when determining whether evidence of text

messages has been properly authenticated: (1) “Whether someone with personal knowledge

connects the person to the specific phone and phone number”; (2) “The witness must show

through direct or circumstantial evidence that the phone has the capacity to send and receive text

messages”; (3) “The witness needs to explain how the caller I.D. on the phone where the texts

[were] received links [the] text messages by a name or number to a particular person”; (4)

“[D]irect or circumstantial evidence that [the person has] received phone calls or text messages

from that number * * * in the past”; (5) “The witness must testify that they received and read the

text messages”; and (6) Circumstantial evidence establishing authorship.2 The trial justice then

reserved ruling on the motion, and the case proceeded to trial.

         At trial, Victoria testified that, about a year before the assault, defendant provided her

with his cell phone number and she saved the number in her contacts under the name “Steph.”3

Victoria testified that her phone was capable of sending and receiving text messages, and that she

routinely exchanged text messages with defendant for a variety of reasons, such as to arrange

rides to and from school and therapy appointments. Simply put, Victoria would text defendant,

and he would arrive to transport her to and from her appointments. Victoria further testified that,


2
  We note that the factors relied upon by the trial justice are relevant to this inquiry, but not
controlling.
3
    Victoria referred to defendant as “Steph” because “that’s what everyone called him.”
                                                 -4-
within hours of the assault, she received the text messages from defendant, which she read but to

which she did not respond.

       At that point, the trial justice addressed the authentication issue at the sidebar. After

hearing arguments from the parties, the trial justice found that “based on the foundational

questions,” the state had met its burden, and she therefore denied defendant’s motion in limine.

The prosecutor then showed the screenshot to Victoria and proceeded to lay additional

foundation:

              “Q.     * * *. Are you familiar with that photograph?
              “A.     Yes. * * *
              “Q.     What is that a photograph of?
              “A.     A text that Ste[p]h sent me that night and in the morning.
                      ***
              “Q.     When was that photograph taken?
              “A.     After I got the last text message. * * *
              “Q.     Did you take that photograph or did someone else take the
                      photograph?
              “A.     I did. I did a screen shot of it. * * *
              “* * *
              “Q.    So that photograph is what you saw on your phone on or
                     about October 27, 2013?
              “A.    Yes.
              “Q.    Does that photograph accurately depict the image on your
                     phone as you observed it on or about October 27, 2013?
              “A.    Yes.”

The prosecutor offered the evidence as a full exhibit, and the trial justice—over defendant’s

objection—admitted the screenshot of the text messages.

       On March 12, 2015, the jury returned a verdict of guilty. The defendant’s motion for a

new trial was heard and denied on April 29, 2015. The defendant was sentenced to thirty-five

years at the Adult Correctional Institutions, with twenty years to serve and the balance

suspended, with probation. The defendant filed a notice of appeal on June 1, 2015.4


4
 The Superior Court did not enter final judgment until June 15, 2015. The defendant’s notice of
appeal, although premature, is sufficient because judgment was entered thereafter. See Article I,
                                              -5-
                                       Standard of Review

       “It is well established that decisions concerning the admissibility of evidence are within

the sound discretion of the trial justice, and this Court will not interfere with the trial justice’s

decision unless a clear abuse of that discretion is apparent.” State v. Stokes, 200 A.3d 144, 150

(R.I. 2019) (quoting State v. Alves, 183 A.3d 539, 542 (R.I. 2018)). “The trial justice will not

have abused his or her discretion as long as some grounds supporting his or her decision appear

in the record.” Id. (quoting State v. Adams, 161 A.3d 1182, 1194 (R.I. 2017)).

                                             Analysis

       The defendant argues that the trial justice erred when he admitted evidence of the text

messages based on the state’s failure to authenticate the messages under Rule 901. Specifically,

defendant argues that, to authenticate evidence of text messages, the proponent must establish

authorship through either direct or circumstantial evidence. According to defendant, to establish

authorship through circumstantial evidence, the proponent must produce evidence of distinctive

characteristics of the text messages. The defendant argues that, because the state did not produce

either direct evidence or evidence of distinctive characteristics of the text messages, it did not

establish that the text messages were authored by defendant and, therefore, did not properly

authenticate the evidence in accordance with Rule 901.

       Reliability is the linchpin of the law of evidence. The authentication requirement of Rule

901 is a threshold requirement to establishing the reliability of a matter of evidence. O’Connor v.

Newport Hospital, 111 A.3d 317, 322 (R.I. 2015). Rule 901 provides, in part:

               “The requirement of authentication or identification as a condition
               precedent to admissibility is satisfied by evidence sufficient to

Rule 4(b) of the Supreme Court Rules of Appellate Procedure (“A notice of appeal filed after the
announcement of a decision, sentence or order but before entry of the judgment or order shall be
treated as filed after such entry and on the day thereof.”); see also Toegemann v. City of
Providence, 21 A.3d 384, 386 n.3 (R.I. 2011).
                                              -6-
               support a finding that the matter in question is what its proponent
               claims.” R.I. R. Evid. 901(a).

“The burden of proof for authentication, however, is slight.” Adams, 161 A.3d at 1199 (brackets

omitted) (quoting O’Connor, 111 A.3d at 323). Indeed, to authenticate evidence under Rule 901,

the proponent of such evidence does not face a high hurdle.

       “In making Rule 901 determinations, trial justices must decide whether there is enough

support in the record to conclude that it is ‘reasonably probable’ that the evidence is what its

offeror proclaims it to be.” Adams, 161 A.3d at 1199 (brackets and alteration omitted) (quoting

O’Connor, 111 A.3d at 323). “If so, then the evidence’s [per]suasive force is for the jury to

decide.” Id. (quoting O’Connor, 111 A.3d at 323). “Thus, a trial justice need not find that the

evidence is necessarily what the proponent claims, but only that there is sufficient evidence that

the jury ultimately might do so.” Id. (emphasis omitted) (quoting O’Connor, 111 A.3d at 323).

       This Court has not yet spoken on the issue of authenticating text message evidence. But

we have addressed the use of text message evidence in the context of a probation violation

hearing and acknowledged that “[s]trict application of the rules of evidence is not required at a

probation violation hearing.” State v. McLaughlin, 935 A.2d 938, 942 (R.I. 2007) (quoting State

v. Rioux, 708 A.2d 895, 898 (R.I. 1998)). In McLaughlin, we held that a photograph of the

complainant’s phone, which depicted text messages purportedly sent by the defendant, was

properly authenticated by the testimony of a police officer who took the photograph. Id. We

reasoned that the officer’s testimony that he examined the phone, and that he determined that the

text messages were unaltered and had been sent from the same number that officers used to

contact the defendant, was sufficient for authentication. Id.

       In O’Connor, this Court considered, as a matter of first impression, whether a printout of

an e-mail was properly authenticated under Rule 901. O’Connor, 111 A.3d at 323. We stated

                                                -7-
that an e-mail may be authenticated by direct evidence, “through the testimony of a witness with

personal knowledge that the proffered exhibit is what it is claimed to be, such as the author or

recipient of the email[,]” or by “circumstantial evidence, including ‘appearance, contents,

substance, internal patterns, or other distinctive characteristics, taken in conjunction with

circumstances.’” Id. at 325 (brackets omitted) (quoting R.I. R. Evid. 904(b)(4)). Accordingly,

we held that the testimony of a witness who was neither the sender nor the recipient of the

e-mail, but who merely recited the identity of the purported sender and summarized the contents

of the message, was insufficient for authentication. Id.     There is, however, a fundamental

difference between text messages, which generally are sent to one person known to the sender,

and an e-mail.

       When, as here, the Rhode Island rule mirrors the federal rule, we look to decisions of

federal courts for guidance. E.g., Chhun v. Mortgage Electronic Registration Systems, Inc., 84
A.3d 419, 422 (R.I. 2014); Hall v. Kuzenka, 843 A.2d 474, 476 (R.I. 2004); Heal v. Heal, 762
A.2d 463, 466-67 (R.I. 2000). In United States v. Davis, 918 F.3d 397 (4th Cir. 2019), for

example, the Fourth Circuit Court of Appeals addressed the use of text messages and held that

authentication of text message evidence under Rule 901 of the Federal Rules of Evidence

requires “only a prima facie showing that the ‘true author’ is who the proponent claims it to be.”

Davis, 918 F.3d at 402; see also United States v. Lewisbey, 843 F.3d 653, 658 (7th Cir. 2016)

(holding that, for purposes of authentication under Rule 901 of the Federal Rules of Evidence,

the proponent need only produce enough evidence to support a finding that the person sent and

received the text messages); United States v. Barnes, 803 F.3d 209, 217 (5th Cir. 2015) (holding

that conclusive proof of authorship is not required for authentication under Rule 901 of the

Federal Rules of Evidence). “And the prima facie showing ‘may be accomplished largely by



                                              -8-
offering circumstantial evidence that the documents in question are what they purport to be.’”

Davis, 918 F.3d at 402 (quoting United States v. Vidacak, 553 F.3d 344, 350 (4th Cir. 2009)).

       The Davis court determined that the proponent produced enough circumstantial evidence

to properly authenticate evidence of text messages exchanged between the accused, who was

charged with conspiracy, and a confidential informant. Davis, 918 F.3d at 402. First, the court

reasoned, the context and purpose of the text messages—to arrange the location of the controlled

buy and the price for the contraband—supported the conclusion that the defendant was the author

of the text messages because the defendant was witnessed arriving at the agreed-upon location

and engaging in the controlled buy. Id. Second, before the controlled buy, the defendant spoke

on the phone with the informant, and the defendant testified at trial that the telephone call was

made to “the same number that the informant was texting” to set up the controlled buy. Id. at 403

(brackets omitted). Finally, there was no evidence that the contact information linked to the

number from which the text messages were sent referred to any person other than the defendant.

Id.; see United States v. Fults, 639 F. App’x 366, 373 (6th Cir. 2016) (holding that the content of

the text messages and testimony about previous communications with the author using the same

number were enough to properly authenticate the evidence).

       Here, unlike the proffered e-mail in O’Connor, the state produced evidence beyond a

mere recitation of the author’s identity and summary of the contents of the proffered evidence.

As in Davis, the state presented testimony about previous communications between Victoria and

defendant and produced evidence as to the context and timing of the text messages to establish

authorship.   Both the incriminating context and timing of the text messages are not only

probative of guilt, but highly relevant for authentication. Victoria also testified that defendant

personally provided her with his cell phone number about a year before the assault and that she

saved it in her contacts under “Steph.” Victoria exchanged text messages with the number
                                               -9-
associated with “Steph” on multiple occasions prior to the date of the assault. For example,

Victoria would text “Steph” to arrange transportation to and from school and Victoria’s therapy

appointments. And, when Victoria texted “Steph” to pick her up, defendant picked her up.

Additionally, the text messages depicted in the screenshot were not only apologetic in nature but

were also sent to Victoria within hours of the assault.

       We conclude that the state produced sufficient circumstantial evidence to establish that

the defendant authored the text messages. We therefore hold that the trial justice did not abuse

his discretion in admitting the text messages, because the evidence was properly authenticated

under Rule 901. Any doubt as to whether the defendant authored the text messages was for the

jury to resolve.

                                            Conclusion

       For these reasons, we affirm the judgment of the Superior Court. The record shall be

remanded to the Superior Court.




                                               - 10 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Stephen Mulcahey.
                                     No. 2018-20-C.A.
Case Number
                                     (K1/14-160A)
Date Opinion Filed                   November 21, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Kent County Superior Court

Judicial Officer From Lower Court    Associate Justice Brian P. Stern
                                     For State:

                                     Christopher R. Bush
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Brett V. Beaubien, Esq.




SU‐CMS‐02A (revised June 2016)